AO 470 (Rev, 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
NORTHERN District of NEW YORK

United States of America

v. Case No. 8:20-MJ-165 (GLF)

Anita Nicoe Eva Leigh
Defendant

i i all

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

Place: U.S. District Court ‘Courtroom No.: Suite 360

14 Durkee Street, Suite 360 ae

 

Plattsburgh, New York 12901 Date and Time: 3/12/2020 8:30 AM

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: 3/9/2020 _ oh ‘ A.

NT TS Sudge's signathre

__ Gary L. Favro, U.S. Magistrate Judge, N.D.N.Y.

Printed name and title
